DETAILED ACTION
Applicants’ filing of March 15, 2021, in response to the action mailed September 15, 2020, is acknowledged.  It is acknowledged that no claims have been cancelled, claim 1 has been amended, and no claims have been added.  Claims 1-14 are pending.   
The elected invention is directed to a method for treating a human patient having cystinuria by subcutaneous administration of the cystathionine lyase of SEQ ID NO:  2, linked via a lysine to PEG, and a thiol- containing drug, wherein the patient had been previously treated for cystinuria and the enzyme is administered to prevent the recurrence of cystinuria, and the patient is not maintained on a cysteine, cysteine, or methionine restricted diet.
Claims 2, 3, 6, 7, 10, and 14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 4, 5, 8, 9, and 11 – 13, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The US effective filing date granted for the instant claims is July 6, 2016, the filing date of 62/359,018, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the US effective filing date of July 6, 2016 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


There is no rejection under 35 USC 112(b).  However, regarding the phrase “systemically administering” in claim 1 the following comment is made. As known in the art, systemically administering is any route of administration such that the entire body is affected and includes intraperitoneal administration.  It is noted that this amendment constitutes a 
Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11, in reciting ‘administered intradermally..subcutaneously’, is not encompassed by amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of 1, 4, 5, 8, 9, and 11 – 12 under 35 U.S.C. 103 (a) as being unpatentable over Georgiou et al, 2015 in view of Rozzell et al, 2006, as evidence by Crawhall et al, 1965 and Stokes et al, 1968, is maintained.  

(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) First, Applicant notes that the claims now recite systemic administration of the modified cystathionine-y-lyase. As such, even replacing the bacterial cystathionine-lyase of Rozzell with the enzyme of Georgiou in the in vivo method suggested in Rozzell at Example 8 would not result in the claimed method. For this reason alone, Applicant respectfully requests reconsideration and withdrawal of this rejection.
(B) Reply:	It is acknowledged that claim 1 has been so amended. Applicants’ assertion that the currently recited method would not be rendered obvious by the combination of Rozzell and Georgiou is acknowledged. The replies to applicants’ specific arguments are provided below.
(C) Second, Crawhall is cited as demonstrating that administration of penicillamine reduces plasma levels of cystine, reduces total plasma cysteine, and reduces the total amount of cystine excreted in the urine over 24 hours. Crawhall concluded that "the reduction in the amount of cystine excreted in the urine resulted from the lowering of the concentration of cystine in the plasma." Crawhall at 147, third paragraph. Stokes is cited as coming to the same conclusion.
(C) Reply:	It is acknowledged that the prior action stated the following.
An expectation of success is also provided by the effect of penicillamines on plasma levels and renal clearance of cystine upon treatment of cystinuria. For example, Crawhall teaches that the reduction in the amount of cystine excreted in the urine results from the lowering of the concentration in the plasma without affecting renal clearance of the amino acid (p 1460 ¶3) and Stokes teaches that decreases in urinary cystine excretion results from the change in plasma concentrations (p471 ¶1; Abstract(3)). See reply (C) below. As stated above, Georgiou demonstrates that after intraperitoneal administration, their variant reduced serum levels of cystine and retained more than 95% cystine degrading activity after 96hrs (Examples 11- 12).

(D) Applicant notes that it is well known that there is substantial interpatient variability in cystine solubility. Even Crawhall found that total urinary cysteine increased in one patient during penicillamine therapy. Furthermore, Crawhall looked at the plasma concentrations in only two patients. For neither the urinary studies nor the plasma studies, did Crawhall provide any statistical analyses to support their conclusions. 
Likewise, Stokes found that treatment with penicillamine in one of only four patients had no effect on plasma total cyst(e)ine levels even while 24-hr urinary cyst(e)ine was significantly reduced during treatment in that same patient. This is consistent with the known substantial interpatient variability, and raises significant questions as to the validity of any conclusion drawn from these data regarding a connection between urinary cystine excretion and plasma cystine levels following administration of penicillamines.
(D) Reply:	It is acknowledged that in Crawhall, upon treatment with PA, patient ‘JO’ had more excretion of ‘total cystine’ (413 mg/24 hrs) compared to excretion of cystine per se before (383 mg/24 hrs) treatment (table 1).  However, the important comparison is the excretion of cystine per se.  For patient ‘JO’ the levels of cystine per se were (383 mg/24hr) before and (235 mg/24hr) after treatment.  The ‘total cystine’ includes cystine per se and the form conjugated to PA, which is more soluble and less likely to form stones. Based on the above numbers upon PA treatment resulting in 43% of the total cysteine being in conjugated form.  It is further noted that the five patients in table 1 of Crawhall had reduced excretion of cystine, the two patients examined in table 2 had reduced plasma levels of cystine and the single patient in figure 1 reduced urine levels of cystine.  
The examiner does not see that any patient tested by Stokes does not have reduced urine levels of cystine and applicants have not directed the examiner’s attention thereto.  It is assumed that applicants are referring to ‘Total cyst(e)ine’ in table 3.  It is acknowledged that for one patient (table 3, #4) total cyst(e)ine in the plasma of a patient treated with PA was the same 
See reply (E-F) below. 
 (E) This is further highlighted by a much more recent publication analyzing the effects of cystine-binding thiol drugs (CBTDs) in cystinuria patients (Martensson et al., 1990; IDS filed herewith). Martensson studied the effects of administration of two different CBTDs-2-mercaptopropionylglycine (2-MPG) and D-penicillamine (PA) with the same mechanism of action (i.e., undergoing thiol-disulfide exchange with cystine to form a mixed disulfide of CBTD-cysteine which is more soluble than cystine)-in cystinuria patients. They found the following.
(a) That cystinuric patients present with reduced plasma cyst(e)ine levels compared to a reference group of non-cystinuric individuals.
(b) That cystinuric patients had a significant increase in cyst(e)ine excretion in urine compared to a reference group of non-cystinuric individuals. 
(c) That "the total cyst(e)ine output in 2-MPG and PA patients, also including any cysteine excreted as mixed disulfides with 2-MPG or PA ... were not significantly different from that found in the [non­treated] patients." 
(E) Reply:	It is acknowledged that Martensson examined the effects of cystine-binding thiol drugs (CBTDs) in cystinuria patients and control subjects.
Regarding the levels of plasma cystine in cystinurics being lower than in normals, this is consistent with the prior art (Dent et al, 1965, p1224 ¶3). Dent goes on to teach the following.
Further support for the renal hypothesis has been obtained in the more accurately quantitative experiments reported here.  In the first place the fasting· plasma cystine levels of cystinuric subjects (5.88 µ.g. per ml S.D. 1-5) were significantly lower than in normal subjects (10.64 µ.g: per ml. S.D. 1.5). …In the second place it has now been possible to calculate cystine clear­ances. The endogenous clearance is about thirty times greater in cystinuric than in normal subjects though the cystinuric subjects have a lower plasma cystine level. The clearance in normal subjects remains relatively low even when the plasma cystine has been raised after the 

	Thus, even though the plasma levels of cysteine in cystinuric is lower than normal, the level is still high enough to cause disease.  Based thereon, any means to further lower the plasma cystine, thereby reducing the amount that goes to the kidney, would be advantageous and is the basis for the history of using PA.    See below reply (F).
It is not surprising that a significant increase in cyst(e)ine excretion in urine compared to a reference group of non-cystinuric individuals was observed, as this a hallmark of cystinuria. 
Regarding the effect of 2-MPG on plasma cystine, it is known that said compound is less effective than PA (Harbar et al, 1986).   
 (F) Furthermore, looking at the data present in Table 3 in Martensson, it can be seen that PA caused a decrease in both urine and plasma cysteine levels, while 2-MPG caused a decrease in urine cysteine levels while leaving plasma cysteine levels unaffected: 

    PNG
    media_image1.png
    173
    531
    media_image1.png
    Greyscale

(F) Reply:	Regarding applicants’ analysis of table 3 of Martensson, this argument is not persuasive for two reasons.

In this regard, Martensson states ‘Notably, in patients treated with PA a decreased plasma level of cystine was found’ (p147 ¶3).


First, the complete quote by Martensson (p145 ¶4) is:
By definition, a significantly increased cyst(e) ine excretion was found in all cystinuric patients, although it was significantly less pronounced in 2-MPG and PA treated patients (Table 3). However, the total cyst(e)ine output in 2-MPG and PA patients, also including any cysteine excreted as mixed disulfides with 2-MPG or PA, were 3020 ± 204 and 2720 + 150 (mean ± SEM) µmol/24 hr/m2 BSA, respectively, which were not significantly different from that found in NS treated patients. In contrast, all patients had significantly reduced plasma cystine concentrations.

In this regard, Martensson explicitly states ‘Notably, in patients treated with PA a decreased plasma level of cystine was found’ (p147 ¶3).
Thus, Martensson demonstrates, as known in the art, cystinurics had elevated urine excretion of cystine.  It was further shown that, upon treatment with either drug there was a reduce excretion of cystine and a significantly reduced plasma cystine.  Thus, the reduced plasma cyst(e)ine correlated with reduced excretion in treated patients.  
Regarding the total output, the PA treated patients had 1720 umol/24hr/m2 half-cystine excretion (table 3) but a total of 2720 umol/24hr/m2 excretion (p145 ¶4, as per quote above).  Thus, close to 40% of the half-cystine in treated patients was conjugated to PA, which is well known to be more soluble and is a basis for treatment with PA due to reduced precipitation and stone formation (specification [0042]; McDonald et al, 1965, p583 ¶3).  
 Second, the experimental design of Martensson is flawed compared to the designs of Crawhall and Stokes.  Martensson compares cystinuria patients treated with 2-MPG or PA to ‘control’ subjects including (a) subjects not having cystinuria and (b) cystinuria patients with no specific drug treatment (table 3).  As acknowledged by applicants, there is a ‘known substantial interpatient variability’ in cystinuria.  
Thus, the experimental design of Crawhall and Stokes is more valid.  That is, they compared a series of cystinuria patients wherein each patient was analyzed before and after treatment.  Based thereon, Crawhall demonstrated that, for five out of five patients, the level of 
(G) The authors of Martensson comment on B6 deficiency experienced by patients treated with PA as the potential cause of reduction of plasma cyst(e)ine - this observation suggests that lower levels of cyst(e)ine in patients treated with PA may be a side effect of PA rather than being related to PA's mode of action. Thus, in light of Martensson, a skilled artisan, such as Dr. Leslie Sloan, the undersigned on the declaration filed herewith under 37 C.F.R. § 1.132, would not have taken the results of Crawhall and Stokes to suggest that any means that reduces plasma cyst(e)ine levels would reasonably be expected to treat cystinuria. 
(G) Reply:	The discussion of B6 by Martensson speaks to the role of said vitamin in the production of taurine, for which cysteine is the preferred substrate.  This discussion is not relevant to the treatment of cystinuria which is well known in the art to be due to the insolubility of cystine, not cysteine (specification p2; McDonald).  Moreover, whether or not B6 deficiency is the mechanism by which PA reduces plasma and urine cystine levels is irrelevant.  The important fact is that PA has the effect, which is why it is useful for treatment of cystinuria (e.g., McDonald; the specification p2).  
(H) Looking again at Martensson, it remain notable that the total cyst(e)ine output in 2-MPG and PA patients, also including any cysteine excreted as mixed disulfides with 2-MPG or PA, were 3020+/- 204 and 2720+/-150 (mean sEM) µmol/24 hr/m2 BSA, respectively, which were not significantly different from that found in NS treated Patients (2960 +/- 370). These data indicate that despite plasma cyst(e)ine being lower in PA-treated patients, there is no direct 
(H) Reply:	Again, it is the excretion of cystine per se that is important.  See reply (D-F), especially the calculations in (F) above.
(I) Adding to this uncertainty is the variability in concentration of the CBTD between the blood and renal compartments. This is because once a CBTD enters the renal filtrate, the reabsorption of water from the filtrate will result in the concentration of the CBTD increasing (as observed in figures 3 & 4 of Kagedal et al., 1987 (IDS filed herewith), the concentration of Thiola® is reported at 56 umole/liter in the blood and 1900 umole/liter in the urine). Since a high concentration of CBTD is more effective than a low concentration in disulfide exchange with cystine, it would appear more likely that the low concentration of CBTD in the blood compartment has little contribution to the decreased stone burden, while the high concentration of the CBTD in the urine is the major contributor. 
In contrast to CBTDs that are present in the blood and renal compartments, the hCGL variant of the claims is a large therapeutic enzyme of approximately 300 kDa, which is too large to enter the renal filtrate from the blood compartment. Therefore, the observed decrease in stone burden shown with the hCGL variant of the claims must be due to the reduction in plasma cystine levels and not due to any cystine degradation in the renal filtrate.
(I) Reply:	It is acknowledged that Kagedal teaches that treatment with 250 mg of Thiola (2-MPG) resulted in said plasma and urine concentrations.  However, one way to be cystine per se that enters the kidneys, which is the basis for treatment with CBTDs and the protein of SEQ ID NO: 2 herein (see discussion below of Georgio regarding levels of plasma cystine).  
It is noted that applicants’ assertion that ‘Since a high concentration of CBTD is more effective than a low concentration in disulfide exchange with cystine’, as per the concentrations in Kagedal, is not supported by applicants pointing to any evidence that the concentration of CBTD in the plasma is not sufficient to solubilize cystine.  
In fact, oral administration of 0.45 g (Crawhall, table 2) or 2-4 g (Stokes, table 3) of PA in human patients is sufficient to reduce plasma levels of cystine by 30-70%. Such a reduction in plasma levels reduces the levels needed to be filtered by the kidney.  Thus, the concentrations in the plasma or Crawhall and Stokes are effective.  In addition, Georgiou demonstrates that the lyase of SEQ ID NO:  2 herein reduces plasma cystine by > 95% for over 96 hrs (fig 6A, example 9).  It is prima facie obvious that such a reduction would have a significant effect on the amount of cystine that must be processed by the kidney and released into the urine.  It is further noted that applicants have acknowledged that ‘Cystine, the disulfide form of the amino acid L-cysteine, is highly insoluble and in cystinuria patients reaches high concentrations in the urinary tract resulting in the formation of cystine crystals and stones. Existing therapies that reduce circulating cystine levels partially prevent urinary tract stone formation’ (specification [0004]).  Thus, applicants current argument that reduction of circulating levels of cystine would not be expected to be useful in the treatment of cystinuria is not persuasive or consistent with their own teachings.  
(J) As such, a person of skill in the art having reviewed the cited art would have had no guidance that would have motivated the attempted systemic use of a modified CGL enzyme to treat cystinuria and no expectation of success in reducing crystal formation in such an undertaking. Given the foregoing, and the declaration submitted herewith, Applicant contends 
(J) Reply:	See above for replies to specific arguments. 

Rejection of claims 12 and 13 under 35 U.S.C. 103(a) as being unpatentable over the combination of Georgiou et al, 2015 and Rozzell et al, 20061 in view of Asplin et al, 2013, as explained in the prior action, is maintained.  In response, applicants argue that ‘Asplin does nothing to overcome the defect of the combination of Georgiou and Rozzell, as discussed above’.  This is not persuasive because, as explained above, it is the examiner’s position that there is no defect in the combination of Georgiou and Rozzell.
Allowable Subject Matter Comments
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.	
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Crawhall and Stokes.